295 S.W.3d 555 (2009)
ADVENTURE PROPERTIES, LLC, a Missouri limited liability corporation, Plaintiff/Counterclaim Defendant/Appellant, and
Avis Rent-a-Car System, LLC, a Delaware limited liability corporation, Counterclaim Defendant/Respondent,
v.
KINGSWAY PROPERTIES, INC., a Missouri corporation, Defendant/Counterclaim Plaintiff/Respondent, and
George M. Eble, Jr., and Vickie Eble, Husband and wife, Defendants/Respondents.
No. ED 92086.
Missouri Court of Appeals, Eastern District, Division Two.
August 4, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 29, 2009.
Application for Transfer Denied November 17, 2009.
Michael H. James, Chesterfield, MO, for appellant.
Patrick W. Keefe, Frank D. Keefe, St. Charles, MO, for respondents.
*556 Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The plaintiff and counterclaim defendant, Adventure Properties, LLC (the "tenant"), appeals the judgment entered against it by the Circuit Court of St. Louis County in favor of the defendant and counterclaim plaintiff, Kingsway Properties, Inc. (the "landlord"). Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b). We deny the landlord's motion for additional attorney's fees and expenses.